Citation Nr: 1726083	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for renal disease, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters, D.B. and C.J.



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1953 to November 1976, to include a tour of duty in Vietnam.  He passed away in December 2011; the appellant is his surviving spouse.

The Veteran's surviving spouse filed a claim for Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death in January 2012, and she requested to be a substitute claimant for her late husband's claims that remained pending at the time of his death for purposes of seeing the claims to completion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for renal disease for accrued benefits purposes. An August 2010 rating decision by the same RO had denied service connection for kidney condition while the Veteran was still alive, and his appeal was pending at the time of his death in December 2011.

However, the Veteran's death occurred after October 10, 2008, and so 38 U.S.C.A. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable, and the appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which she is substituted in his stead.  Not only was her filing of a claim for death benefits on a VA Form 21-534, Application for Death Pension & Accrued Benefits by Surviving Spouse or Child, considered a request for substitution, the appellant also filed several formal requests for substitution following her husband's death.  The issue has been recharacterized to reflect the correct procedural posture.

The appellant and her daughters testified at a November 2015 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

In March 2016, the Board remanded the appeal to the RO for additional development.  With respect to the claim of service connection for renal disease, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran had a current diagnosis of renal disease.  

2.  The Veteran did not experience a renal injury or disease in service, chronic symptoms of renal disease during service, or continuous symptoms of renal disease since service separation.  Renal disease did not manifest to a compensable degree in the year following separation from service.  The Veteran's renal disease was not causally or etiologically related to service.

3.  The Veteran was service-connected for ischemic heart disease status post coronary artery bypass graft and prostate cancer.  However, the weight of the evidence of record does not establish that the Veteran's renal disease was proximately due to, or aggravated by, service-connected ischemic heart disease status post coronary artery bypass graft or prostate cancer.
CONCLUSION OF LAW

The criteria for service connection for renal disease, to include as secondary to service-connected ischemic heart disease status post coronary artery bypass graft and/or prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in April 2010 and after his death, to the Veteran's widow in her substituted role in December 2011, prior to the initial adjudication of the claim in October 2012.  An additional notice letter was provided to the Veteran's spouse in May 2012.  The RO provided notice regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The April 2010 and December 2011 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from June 2010, February and June 2011, and VA medical opinions from February and June 2011, February 2012, and January 2017, the Veteran's statements prior to his death, and the statements from the Veteran's spouse.    

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, together with the medical opinions, are adequate with regard to the claim of service connection for renal disease.  The opinions expressed considered all the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Renal disease, considered as a "cardiovascular-renal disease," is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as renal disease, become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran initiated the claim of service connection for renal disease in March 2010.  

The Board first finds that the Veteran had a current disability of renal disease during the appeal period.  VA and private treatment records during the appeal period reflect a diagnosis of, and treatment for, renal disease, beginning in June 1989, when the Veteran was admitted to a private hospital after an emergency room visit.  The immediate diagnosis was acute nonoliguric renal failure of unknown etiology, with no evidence of underlying infectious etiology.  The Veteran was placed on hemodialysis three times a week, a procedure he continued until his death in December 2011.

After a review of all the lay and medical evidence of record, the Board next finds that service connection for renal disease on a presumptive basis as due to exposure to herbicides is not warranted.  Service personnel records reflect that the Veteran had service in the Republic of Vietnam between December 1968 and December 1969.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii).  However, as mentioned above, renal disease is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2).  Notwithstanding the inapplicability of the herbicide presumptive service connection regulations, the Board is obliged to fully consider the claim on a direct basis.  See Combee, 34 F.3d at 1043-44.  

The Board next finds that the weight of the evidence shows that no kidney injury or disease occurred during service, and no chronic symptoms of renal disease were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for renal disease or a related disorder.  During the August 1976 service separation medical examination, the genitourinary system was clinically evaluated as normal, and all tests and observations conducted were within normal limits.  Other comprehensive service periodic medical examinations, in September 1958, July 1964, September 1967, July 1970, and June 1973 are silent for any renal or other genitourinary issues. Because service treatment records, which are complete, show no renal disease symptoms during service, and such conditions would have ordinarily been recorded during service because the kidneys and genitourinary system were evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of renal disease during service.  Furthermore, the Veteran did not contend that he experienced symptoms of renal disease while in service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the weight of the evidence is against a finding that symptoms of renal disease were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 
38 C.F.R. § 4.115, Diagnostic Code 7530.  Notations in VA treatments records and private examinations reports place the onset of renal disease as in the late 1980s, with the acute emergency room event in June 1989 leading to the formal diagnosis.  Even assuming an initial diagnosis in 1989, the absence of post-service findings of, diagnosis of, or treatment for renal disease for 13 years after service separation is one factor that tends to weigh against a finding of renal disease in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board further finds that the weight of the evidence demonstrates that renal disease, which was first manifested many years after service, is not causally or etiologically related to service, to include as due to the Veteran's presumed exposure to herbicides.  

Upon VA examination in June 2010, the VA examiner noted that the Veteran was diagnosed with renal disease as early as 1985, among other medical problems the Veteran was experiencing.  The Veteran has asserted in his March 2010 claim and other lay statements that his kidney problems began in service, but as mentioned previously, the service treatment records are silent for any problems with the kidneys or other parts of the genitourinary system. The first formal medical record in the claims file relating to renal disease dates to June 1989.  

A VA examiner rendered an opinion in February 2012 concluding that "it is less likely as not veteran s end state renal disease is aggravated by his prostate cancer."  The examiner's reasoning was that while the renal disease first began about 1985, and the first formal medical diagnosis was made in June 1989, the Veteran's prostate cancer was not diagnosed until December 2001, over a decade past the emergence of the Veteran's kidney disease.  Additionally, another VA physician opined in November 2016 that: 

"[T]here is no medical evidence that the veteran's renal disease was caused by or aggravated by service-connected prostate cancer. The veteran's renal disease predated the onset of his prostate cancer and no medical evidence is noted for any permanent aggravation of his renal disorder beyond its natural progression. The contentions noted in VBMS dated 9/4/2011 by the veteran were reviewed and no evidence was noted to indicate that his prostate cancer permanently aggravated his renal disease. No medical evidence of any significant urethral blockage is noted due to his prostate cancer that would be anticipated to cause or permanently aggravate any renal damage or disease."  

Also, that same examiner noted, referencing the possibility of the Veteran's meningitis treatment from service in 1957:  

"[T]here is no medical evidence that the veteran's renal disease, diagnosed in the mid-1980's, was caused by or permanently aggravated by his military service, to include a meningococcal meningitis infection in service in 1957. These are separate and distinct conditions. Any renal disease that could theoretically be caused by meningitis would be expected to develop at the time of the disease process, meningitis, and not many years later. The veteran's renal disease was thought to be likely due to his history of hypertension as noted in a medical note dated 11/8/2011."

Other VA opinions were obtained in June 2011, with addenda in September 2011 and February 2012 from a different examiner.  The examiner offered both positive and negative nexus opinions regarding secondary service connection, with a dearth of rationale to explain the contradictions or to allow the Board to determine which he meant as a "final" position.  While his opinion on direct service connection is not contradicted, the rationale he offers is also inadequate, as he misstates the record regarding the date of onset of the Veteran's renal disease.  The Board finds, therefore, that the opinion is not probative. The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Timberlake, 14 Vet. App. at 129.

Here, the Board finds the negative nexus opinions from February 2012 and November 2016 to be more probative.  These examiners reviewed the claims file and provided opinions that were sufficiently clear and had well-reasoned rationales. See Bloom v. West, 12 Vet. App. 185, 187 (1999).  These examiners opined because of the large time gap between the emergence of the Veteran's kidney disease in the mid 1980s, and the prostate cancer diagnosis and treatment beginning in December 2001, over a decade later, that there was no medical evidence that the Veteran's renal disease was caused by or aggravated by service-connected prostate cancer. Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  No private medical physician or treatment provider has made an opinion as to the etiology of the renal disease, other than at the June 1989 emergency room visit, when the treating physician notes indicate the renal disease did not have an infectious etiology and may have been secondary to the Veteran's nonsteroidal anti-inflammatory medications that he took for his non-service connected degenerative joint disease.  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

Upon review of the evidence of record, the weight of the competent and credible evidence demonstrates no kidney injury, kidney disease, or chronic symptoms of renal disease manifested in service; no symptoms of renal disease continuously manifested since service; renal disease was not manifested to a compensable degree within a year of service; and no nexus relationship between the Veteran's renal disease and service, to include herbicide exposure.  Accordingly, the Board finds that direct and presumptive service connection, including as due to herbicide exposure, for renal disease is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As the Board has found that service connection is not warranted on either direct and presumptive theories, the Board will now address whether service connection is warranted on a secondary theory of entitlement.  As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  As discussed above, the Veteran had a current disability of renal disease during the appeal period.  

The Board next finds that the Veteran was service-connected for ischemic heart disease status post coronary artery bypass graft and prostate cancer.  Service connection for the ischemic heart disease was granted in November 2010, associated with herbicide exposure, and made effective retroactive to August 2002.  The Veteran's prostate cancer was diagnosed in December 2001, the prostatectomy performed in January 2002, and service connection was granted in September 2002. The Veteran's claim, and the surviving spouse's by substitution, is that the renal disease was secondary to the Veteran's prostate cancer.

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's renal disease was not caused or aggravated by either the prostate cancer or subsequent prostatectomy.  As previously discussed, the weight of medical opinions offered conclude that because the Veteran's renal disease, first formally diagnosed in 1989, predated his diagnosis of prostate cancer in 2001 by more than a decade, and there is no other etiology that suggests otherwise.  The Veteran and his spouse have asserted that the kidney problems began in service, though there is no evidence in the service treatment records, and the Veteran's spouse asserted after his death that the renal disease was listed on the death certificate along with the Veteran's other ailments that contributed to his passing. However, the presence of kidney disease on the death certificate is not a statement of etiology or causation in relation to other medical issues, and the Veteran's spouse lacks the medical knowledge to make such a statement. The death certificate listed chronic obstructive pulmonary disease with lung cancer and adenocarcinoma as the primary cause of the Veteran's death; renal failure is listed as an underlying cause, and prostate cancer is not mentioned.  Regardless, the claim at hand is not for service connection of cause of death, but rather a substitution claim asserting service connection for renal disease, to include as secondary to prostate cancer.  The death certificate is not determinative for the instant claim. A lay person is competent to report observable symptoms, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  The Veteran's and his spouse's assertions of a connection between the kidney disease, diagnosed in 1989, and the prostate cancer, diagnosed in 2001, is beyond their capability as lay people, and is therefore afforded no probative weight. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's renal disease was caused or aggravated by a service-connected condition.  Regarding the prostate cancer and its treatment, both VA examiners from February 2012 and November 2016 have indicated that the onset of kidney disease predated the onset of the prostate issues, and therefore, renal disease was not caused by the prostate cancer, its treatment, or its residuals.  There are no conflicting medical opinions of record other than the previous dissenting opinion already discussed above.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that renal disease was not caused or aggravated by the Veteran's service-connected prostate cancer.  The February 2012 and November 2016 VA examination reports and addendum opinions are competent and probative medical evidence and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between service-connected prostate cancer and the Veteran's renal disease.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for renal disease on a direct, presumptive, and secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for renal disease, to include as due to exposure to herbicides and as secondary to prostate cancer or ischemic heart disease, is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


